Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 objected to because of the following informalities: “wherein the second thickness is greater than the fourth thickness” wherein the fourth has not antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over XUE (Pub. No.: US 2016/0351799) in view of Satoh (Pub. No.: US 2013/0267042) filed on the IDS on 11/16/2020.
Re claim 1, XUE teaches a method comprising: 
providing a bottom electrode (101, ¶ [0021]) on a substrate; 
forming a stack of magnetic tunneling junction (MTJ) layers (102, [0022]) on the bottom electrode; 
forming a top electrode layer (106, [0027]) on the stack of MTJ layers; 
forming a hybrid hard mask (108/110/112/114) on the top electrode layer, wherein the hybrid hard mask includes a first mask layer (108), a second mask layer (110) and a third mask layer (112), wherein the first mask layer physically contacts the top electrode layer; 
patterning the third mask layer (112) and the second mask layer (110, FIG. 4 → 5); 
patterning the first mask layer (108) while using the patterned third mask layer (112) and the patterned second mask layer (110) as a first mask; 
patterning the top electrode layer (106, FIG. 5 → 6) while using at least the patterned first mask layer as a second mask, wherein a portion of the patterned first mask layer (108) remains disposed on the patterned top electrode layer (106, FIG. 5) after the patterning of the top electrode layer, wherein the portion of the patterned first mask layer has a top surface that is exposed (on the sidewalls) after the patterning of the top electrode layer, the top surface of the portion of the first mask layer facing away from the substrate;
XUE fails to teach performing an over etching on the stack of MTJ layers and the bottom electrode using the patterned top electrode layer and the portion of the first mask layer as a third mask, wherein the over etching includes over etching the stack of MTJ layers such that re-deposition material is formed on sidewalls of the bottom electrode and not on sidewalls of the stack of MTJ layers.
Satoh teaches performing an over etching on the stack of MTJ layers and the bottom electrode using the patterned top electrode layer and the portion of the first mask layer as a third mask (“A hardmask, which is not shown”, [0004]), wherein the over etching includes over etching the stack of MTJ layers (23’/24’/25’) such that re-deposition material (27’, FIG. 4, [0029]) is formed on sidewalls of the bottom electrode (22’) and not on sidewalls of the stack of MTJ layers.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the electrical short as taught by Satoh, [0005].
Re claim 2, in the combination, XUE teaches the method of claim 1, wherein the first mask layer (108), the second mask layer (110) and third mask (112, ¶ [0020]) each have different material compositions.
Re claim 3, in the combination, XUE teaches the method of claim 2, wherein the first mask layer includes a first dielectric material (108, [0028]), the second mask layer includes a metal material (110, [0029]) and the third mask layer includes a second dielectric material (112, ¶ [0030]) that is different than the first dielectric material.
Re claim 4, in the combination, XUE differs from the invention by not showing wherein the first mask layer includes a material selected from the group consisting of silicon oxynitride and silicon dioxide, wherein the second mask layer includes a material selected from the group consisting of Ti, TiN, Ta, or TaN, and wherein the third mask layer includes silicon oxynitride. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 5, in the combination, XUE teaches the method of claim 1, wherein the patterning of the third mask layer and the second mask layer includes performing a reactive ion etching process [0035].
Re claim 9, XUE teaches a method comprising: 
providing a bottom electrode (101); 
forming a stack of magnetic tunneling junction (MTJ) layers (102) on the bottom electrode; 
forming a top electrode layer (106) having a first thickness on the stack of MTJ layers; 
forming a hybrid hard mask on the top electrode layer, wherein the hybrid hard mask includes a first dielectric mask layer (112+114) having a second thickness, a second mask layer (110) and a third mask layers (108), wherein the second and third mask layers are formed of different materials, wherein the second thickness is greater than the fourth thickness; 
forming a patterned photoresist layer (116, FIG. 1) on the hybrid hard mask; 
patterning the second (112) and third mask layers (114) of the hybrid hard mask while using the patterned photoresist layer as a first mask (116); 
patterning the first dielectric mask layer (110+108) while using the patterned second mask layer (110, FIG. 4 → 5) as a second mask; 
patterning the top electrode layer (106) while using the patterned first dielectric mask layer (110+108) as a third mask, wherein a portion of the stack of MTJ layers is exposed (on the sidewalls) after the patterning of the top electrode layer; and 
performing an over etching on the stack of MTJ layers (102) and the bottom electrode (101) using the patterned top electrode layer (106) as a fourth mask.
XUE fails to teach providing a bottom electrode on a substrate; and wherein the over etching includes over etching the stack of MTJ layers such that re-deposition material is formed on sidewalls of the bottom electrode without being formed on the stack of MTJ layers.
Satoh teaches providing a bottom electrode (22’) on a substrate (19); and wherein the over etching includes over etching the stack of MTJ layers ([23’/24’/25’], FIG. 2 → 4) such that re-deposition material (27’, FIG. 4, [0029]) is formed on sidewalls of the bottom electrode without being formed on the stack of MTJ layers.
performing an over etching on the stack of MTJ layers and the bottom electrode using the patterned top electrode layer and the portion of the first mask layer as a third mask (“A hardmask, which is not shown”, [0004]), wherein the over etching includes over etching the stack of MTJ layers (23’/24’/25’) such that re-deposition material (27’, FIG. 4, [0029]) is formed on sidewalls of the bottom electrode (22’) and not on sidewalls of the stack of MTJ layers.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the electrical short as taught by Satoh, [0005].
Re claim 10, in the combination, XUE teaches the method of claim 9, wherein the forming of the hybrid hard mask on the top electrode layer includes forming the first dielectric mask layer (110+108) directly on the top electrode layer (106).
Re claim 11, in the combination, XUE teaches the method of claim 9, wherein the patterning of the second (112) and third (114) mask layers includes applying a first etchant (FIG. 1 → 3), and wherein the patterning of the first dielectric mask layer (110+108) includes applying a second etchant (FIG. 4 → 5) that is different than the first etchant.
Re claim 12/15, in the combination, XUE differs from the claim invention by not disclosing wherein the second thickness is about four times thicker than first thickness (claim 12); and wherein the second mask layer includes a metal material and a has a third thickness that is less than the first thickness (claim 15).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 13, in the combination, Satoh teaches the method of claim 9, wherein the patterned photoresist layer (“A hard mask, which is not show”, ¶ [0004]) is completely removed before the patterning of the first dielectric mask layer (29).
Re claim 14, in the combination, XUE teaches the method of claim 9, wherein a portion of the patterned first dielectric mask layer (110+108) remains disposed on the patterned top electrode layer (106) after the patterning of the top electrode layer, wherein the portion of the patterned first dielectric mask layer has a top surface that is exposed (on the sidewalls) after the patterning of the top electrode layer, the top surface of the portion of the patterned first dielectric mask layer facing away from the substrate.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over XUE in view of Satoh and further in view of Hsu (Patent No.: US 9564577).
XUE/Satoh teach all the limitation of claim 1.
XUE/Satoh fail to teach the limitation of claim 6-8.
Hsu teaches wherein the patterning of the third mask layer and the second mask layer includes etching the third mask layer and the second mask layer with an etchant that includes fluorine or hydrogen (FIG. 8, col. 5, lines 40-65) (claim 6).
wherein the patterning of the first mask layer includes etching the first mask layer with an etchant that includes fluorine (FIG. 8, col. 5, lines 40-65) (claim 7).
wherein the patterning of the top electrode layer includes etching the top electrode layer with an etchant than includes fluorine or halogen (FIG. 8, col. 5, lines 40-65) (claim 8).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching in order to achieve desired etching selectivity as taught by Hsu, FIG. 8, col. 5, lines 40-65.
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over XUE in view of Jung (Patent No.: US 8975089) and further in view of Satoh.
Re claim 16, XUE teaches a method comprising: 
providing a bottom electrode (101) on a substrate; 
forming a stack of magnetic tunneling junction (MTJ) layers (102) on the bottom electrode; 
forming a top electrode layer (106) on the stack of MTJ layers; 
forming a hybrid hard mask on the top electrode layer, wherein the hybrid hard mask includes a first dielectric mask layer (108/110), a second metal-containing mask layer (112) and a third dielectric mask layer (114), wherein the first dielectric mask layer (108/110) interfaces with the top electrode layer (106) and the second carbon-containing mask layer (112) interfaces with the first and third (114) dielectric mask layers; 
patterning the third dielectric mask layer (114, FIG. 4) and the second carbon-containing mask layer (112); 
patterning the first dielectric mask layer (108/110) while using the patterned third dielectric mask layer (114, FIG. 4 → 5) and the patterned second carbon-containing mask layer (112) as a first mask; 
patterning the top electrode layer (106) while using the patterned first dielectric mask layer as a second mask (108/110), wherein a portion of the patterned first dielectric mask layer remains disposed on the patterned top electrode (106) and is exposed after the patterning of the top electrode layer.
XUE fails to teach the second metal-containing mask layer.
Jung teaches the second metal-containing mask layer (114, col. 3, lines 45-59).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the dry etching because of the metal-containing is suitable for it as taught by Jung, col. 3, lines 32-40. 
Furthermore, XUE fails to teach providing a bottom electrode on a substrate; and performing an over etching on the stack of MTJ layers and the bottom electrode using the patterned top electrode layer as a third mask, wherein the over etching includes over etching the stack of MTJ layers such that re-deposition material is formed on sidewalls of the bottom electrode without being formed on the stack of MTJ layers.
Satoh teaches providing a bottom electrode (22’) on a substrate (19); and performing an over etching on the stack of MTJ layers and the bottom electrode using the patterned top electrode layer as a third mask (26’), wherein the over etching includes over etching the stack of MTJ layers such that re-deposition material (27’, FIG. 4, [0029]) is formed on sidewalls of the bottom electrode (22’) without being formed on the stack of MTJ layers (23’/24’/25’).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the electrical short as taught by Satoh, [0005].
Re claim 17, in the combination, Jung teaches the method of claim 16, wherein the performing of the over etching on the stack of MTJ layers (104) and the bottom electrode (104, FIG. 2 → 3) using the patterned top electrode layer (106) as the third mask further includes using the portion of the first dielectric mask layer (112) as part of the third mask.
Re claim 18, in the combination, XUE teaches the method of claim 16, wherein the first dielectric mask layer (110+108) and the third dielectric mask layer (114) are formed of different materials.
Re claim 19, in the combination, Jung teaches the method of claim 16, wherein the patterning of the third dielectric mask layer (112) and the second metal-containing mask layer (114) exposes a top surface of the top electrode layer (106, FIG. 2 → 3).
Re claim 20, in the combination, XUE teaches the method of claim 16, wherein the first dielectric mask layer has a first thickness (110+108), wherein the second metal-containing mask layer has a second thickness (112), wherein the third dielectric mask layer has a third thickness (114), wherein the top electrode layer has a fourth thickness (106), and wherein the first thickness (110+108) is greater than the second (110), third (112).
In re claim 20, XUE differs from the claim invention by not disclosing wherein the fourth thicknesses and the fourth thickness is greater than the second and third thicknesses.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894